Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION


Claim Rejections - 35 USC § 101


1.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


2.	Claims 14-19 and 32-37 are rejected under 35 U.S.C. 101 because the claimed invention is not clear support of what “medium” has been positively disclosed as.

The claimed invention appears to be “a machine-readable medium having stored thereon a set of instructions, …” is nonstatutory. Claims 14 and 32 are not limited to tangible embodiments. It is not clear support of what “medium” has been positive disclosed as. It can be reasonably interpreted that the “machine-readable medium” would include embodiments including propagation media, such as carrier waves, which fail to establish a statutory category of invention. Amending the specification as well as the claim to recite "a non-transitory machine-readable medium…" is believed to be sufficient to overcome this rejection. 



Claim Rejections - 35 USC § 112 


3.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4.	Claims 14-19 and 32-37 rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor, at the time the application was filed, had possession of the claimed invention.  

Claims 14-19 and 32-37 are not clear support of what “medium” has been positively disclosed as asserted utility or a well establish utility for the reasons set forth above, one skilled in the art clearly would not know how to use the claimed invention.

5.	The following is a quotation of 35 U.S.C. 112(b):




The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 32-37 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

Claim 32 recites the limitation "the parameters" in line 5; the term “parameters" is not previously presented in the claim. There is insufficient antecedent basis for these limitations in the claim. 

Claims 33-37 depend on claim 32. Therefore the rejection of claims 33-37 are rejected the same as the rejection of claim 32 set forth above.

Claim Rejections - 35 USC § 102

7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


s 1-2, 6-9, 13-15, 19-21, 25-27, 31-33 and 37 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Li et al. (U.S. PAT. 10,861,170 hereinafter, “Li”).

Consider claim 1, Li teaches a processor comprising:  2one or more arithmetic logic units (ALUs) to be configured to infer frames for a 3video using one or more neural networks trained using one or more temporal pose 4representations (col. 2, lines 41-52 and col. 10, lines 38-47).

Consider claim 2, Li further teaches wherein video frames used to train the one or 2more neural networks are used to generate the one or more temporal pose representations (col. 2, lines 41-52 and col. 10, lines 38-47) and a 3time-invariant appearance representation (col. 4, line 61 through col. 5, line 7).  

1 1Consider claim 6, Li further teaches wherein motion of the one or more temporal 2pose representations is modeled over time using a temporal encoder including one or more long 3short-term memory (LSTM) networks (col. 12, lines 48-59).  

1 Consider claim 7, Li further teaches wherein the inferred frames are used to generate 2a video with a higher frame rate, fewer dropped frames, or additional content (col. 11, line 63 through col. 12, line 13).

Consider claim 8, a system comprising: one or more processors to be configured to infer frames for a video using one or 5more neural networks trained using one or more temporal pose representations (col. 2, lines 41-52 and col. 10, lines 38-47); and 6one or more memories to store the one or more neural networks (col. 6 lines 54-62).

Consider claim 9, the previous rejections of claim 2 apply mutatis mutandis to corresponding claim 9.

Consider claim 13, the previous rejections of claim 6 apply mutatis mutandis to corresponding claim 13.

Consider claim 14, the previous rejections of claim 1 apply mutatis mutandis to corresponding claim 14.

Consider claim 15, the previous rejections of claim 2 apply mutatis mutandis to corresponding claim 15.

Consider claim 19, the previous rejections of claim 6 apply mutatis mutandis to corresponding claim 19.

Consider claim 20, the previous rejections of claim 1 apply mutatis mutandis to corresponding claim 20.

Consider claim 21, the previous rejections of claim 2 apply mutatis mutandis to corresponding claim 21.

Consider claim 25, the previous rejections of claim 6 apply mutatis mutandis to corresponding claim 25.

Consider claim 26, the previous rejections of claim 8 apply mutatis mutandis to corresponding claim 26.



Consider claim 31, the previous rejections of claim 6 apply mutatis mutandis to corresponding claim 31.

Consider claim 32, the previous rejections of claim 8 apply mutatis mutandis to corresponding claim 32.

Consider claim 33, the previous rejections of claim 2 apply mutatis mutandis to corresponding claim 33.

Consider claim 37, the previous rejections of claim 6 apply mutatis mutandis to corresponding claim 37.

Claim Rejections - 35 USC §103


9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


10.	Claims 3-4, 10-11, 16-17, 22-23, 28-29 and 34-35 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Vartdal et al. (U.S. PUB. 2019/0343426, hereinafter “Vartdal”).


Li does not explicitly show that wherein color jittering and thin-plate-spline 2(TPS) warping enforce appearance invariance and localization properties for the one or more 3temporal pose representations.
In the same field of endeavor, Vartdal teaches wherein color jittering and thin-plate-spline 2(TPS) warping enforce appearance invariance and localization properties for the one or more 3temporal pose representations (page 8 [0093]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to use, wherein color jittering and thin-plate-spline 2(TPS) warping enforce appearance invariance and localization properties for the one or more 3temporal pose representations, as taught by Vartdal, in order to enhance video.

4 Consider claim 4, Li further teaches wherein the one or more temporal pose 5representations comprise features represented by Gaussian heat maps and parameterized as a 6mean and a covariance (page 11 [0121]).  

Consider claim 10, the previous rejections of claim 3 apply mutatis mutandis to corresponding claim 10.

Consider claim 11, the previous rejections of claim 4 apply mutatis mutandis to corresponding claim 11.

Consider claim 16, the previous rejections of claim 3 apply mutatis mutandis to corresponding claim 16.

Consider claim 17, the previous rejections of claim 4 apply mutatis mutandis to corresponding claim 17.

Consider claim 22, the previous rejections of claim 3 apply mutatis mutandis to corresponding claim 22.

Consider claim 23, the previous rejections of claim 4 apply mutatis mutandis to corresponding claim 23.

Consider claim 28, the previous rejections of claim 3 apply mutatis mutandis to corresponding claim 28.

Consider claim 29, the previous rejections of claim 4 apply mutatis mutandis to corresponding claim 29.

Consider claim 34, the previous rejections of claim 3 apply mutatis mutandis to corresponding claim 34.

Consider claim 35, the previous rejections of claim 4 apply mutatis mutandis to corresponding claim 35.

Allowable Subject Matter

11.	Claims 5, 12, 18, 24, 30 and 36 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion


12.	Any response to this action should be mailed to:
Mail Stop_________ (Explanation, e.g., Amendment or After-final, etc.)
Commissioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450
Facsimile responses should be faxed to:
(571) 273-8300
Hand-delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22313
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan H. Nguyen whose telephone number is (571) 272-8329. The examiner can normally be reached on 8:00Am - 5:00Pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pan Yuwen can be reached on (571) 272-7855. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.


/TUAN H NGUYEN/Primary Examiner, Art Unit 2649